Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-6, 11-12, 15-16, 18-24, 26-28, and 30-41 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 1, 3-6, 11-12, 15-16, 18-24, 26-28, and 30-41 are free from prior art. The obviousness rejection under 35 U.S.C 103(a) over Kirkland et al. (WO 2015/179864) in view of Cali et al. (WO 2006/130551), Miller et al. (U.S. Pat. No. 7,910,087) and Hitko et al. (201440304842) was overcome by affidavit under 37 C.F.R. §1.132.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Amendment
Applicant’s amendment filed 04/30/2021 in response to the previous Office Action (11/04/2020) is acknowledged.  Rejection of claims 1, 3-6, 11-12, 15-16, 18-24, 26-28, and 30-41 under 35 U.S.C. § 103(a) has been obviated.  Applicants filed affidavit under 37 C.F.R. §1.132 to overcome the rejection.
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



May 26, 2021